Title: From Benjamin Franklin to Cadwallader Colden, 14 July 1754
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir
From your Landing, Sunday Evening July 14. 1754
I am very sorry that our unexpected long Stay at Albany prevents my having the Pleasure of seeing you at this time. Mr. Peters, Mr. Norris and my self, with my Son, came ashore here about 3 aClock with Intent to get a Waggon or Horses to carry us to your House, and the Sloop was to wait for us till tomorrow Noon; but after many fruitless Attempts, Night coming on, we are oblig’d to go on board again. Did I not expect that Mr. Hunter waits for me impatiently at N York, where he was to meet me the Beginning of this Month, I would let the Sloop proceed without me, and take my chance of a Passage some Days hence: But the last Letter I had from him, since I have been at Albany, lets me know, that he purpos’d to set out in a few Days from Annapolis where he was on the 14th of June: so he may have been at York some time.
Our long Detention at Albany was owing to the Indians not appearing punctually at the Time appointed, viz. the 14th of June: It was the 29th before so many were collected as to be publickly spoke to. And after all, nothing of much Importance was transacted with them: at least nothing equal to the Expence and Trouble of so many Colonies. The Commissioners agreed on a Plan of Union of 11 Colonies, viz. from N Hampshire to So. Carolina inclusive: the same with that of which I sent you the Hints, some few Particulars excepted. I will send you a Copy from N York. I heartily wish we could have had your Presence and Assistance both in the Treaty and in forming the Plan. Your kind Letter and Notes, with Mr. Alexanders, did not come to hand, till we had near finish’d. I put a Transcript of our whole Treaty and Transactions in my Pocket to show you, but shall not now have the Opportunity. I heartily wish the Union may be approv’d of by the Assemblies of the several Colonies, and confirm’d by the King and Parliament, with some Improvements that I think necessary, but could not get inserted in the Plan. When one has so many different People with different Opinions to deal with in a new Affair, one is oblig’d sometimes to give up some smaller Points in order to obtain greater.
With the greatest Esteem and Respect, I am, Dear Sir, Your most humble Servant
B Franklin
Mr. Penn, Mr. Peters, Mr. Norris and my Son, present their Respects and Service.
 Addressed: To  The honble. Cadwallader Colden Esqr  Coldengham
